DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 12/09/2021.  Claims 1 and 3-20 are pending and are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant, the newly added limitations “wherein the resistive element is conductive independent of voltage differences between the first and second supply nodes” was not described in the specification in such a way as to reasonably to one 

Claims 3-7, 9-15 and 17-20 are also rejected under 35USC 112, first paragraph because of the technical deficiencies of claims 1, 8 and 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 16, the newly added limitations “wherein the resistive element is conductive independent of voltage differences between the first and second supply nodes” is indefinite because it is incorrect.  Specification paragraph (0029) as mentioned in the applicant’s remarks filed on 12/09/2021 clearly suggests that the voltage at node N1 rises from ground voltage to a higher voltage as the supply voltage VDD rises (i.e. the conduction of the resistive 
Claims 3-7, 9-15 and 17-20 are indefinite because of the technical deficiencies of claims 1, 8 and 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byeon et al. (US 2007/0080725).
Regarding claim 1, Byeon et al.’s figure 2A shows a POR circuit to generate a control signal (PWRUP) in response to changes in voltage across first and second supply nodes (VEXT, VSS), comprising a p-channel transistor (P transistor within the inverter INV21) having a gate, a source connected to the first supply node (VEXT), and a drain connected 
drain connected to the output node and a source connected to the second supply node (VSS); a resistive element (221) connected between the gate of the p-channel transistor and the second supply node and construed to be conductive dependent on the voltage difference between the first and second supply nodes; and a cascode-connected series of p-channel transistors MCn (222) having gates connected to the second supply nodes (VSS) and bodies connected to the first supply node (VEXT), for n going from 1 to N, where N is an integer greater than or equal to 2, connected between the first power supply node and the gate of the p-channel transistor as called for in claim 1.

Regarding claim 3 and 7, Byeon et al.’s figure 2A shows transistors in cascade connected series P channel transistors (222) have gates connected to the second supply node (VSS) and bodies connected to the first supply node (VEXT); wherein the number of transistors can be greater than 4 (see paragraph 0029).

Regarding claim 6, since Byeon et al.’s figure 2A comprises CMOS technology, thus, it is capable of receiving an operating voltage of less than 1.6V across the first and second supply nodes.

Regarding claim 8, Byeon et al.’s figure 2A shows an integrated circuit having first and second supply nodes (VEXT and Vss) comprising an inverter circuit (430) connected between the first and second supply nodes, having an input node and an output node;
construed to be conductive dependent on the voltage difference between the first and second supply nodes and a circuit generating a source-to-substrate voltage (the other remaining P channel transistors within the circuit 222) on the p-channel transistor that reduces a pull-up driving ability of the p-channel transistor relative to a pull-up driving ability of the inverter circuit; and a circuit (not shown that upon receiving the signal PWRUP will be reset to a known state) connected between the first and second supply nodes configured to establish a known state in response to a pulse on the output node of the inverter as called for in claim 8.

Regarding claims 9-11, Byeon et al.’s figure 2A shows transistors in cascade connected series P channel transistors (222) have gates connected to the second supply node (VSS) and bodies connected to the first supply node (VEXT); wherein the number of transistors can be greater than 4 (see paragraph 0029).

Regarding claim 14, since Byeon et al.’s figure 2A comprises CMOS technology, thus, it is capable of receiving an operating voltage value of  less than 1.6V across the first and second supply nodes.

Regarding claim 15, the inverter circuit (INV21) switches the output node to the first supply node when a voltage between the input node and the first supply node is more 

Regarding claim 16, Byeon et al.’s figure 2A shows a POR circuit to generate a control signal (PWRUP) in response to changes in voltage across first and second supply nodes (VEXT, VSS), comprising a first p-channel transistor (P channel transistor within the inverter INV21) having a gate, a source connected to the first supply node (VEXT), and
a drain connected to an output node (PWRUP); a first n-channel transistor (a N channel transistor within the inverter INV21) having a gate directly to the gate of the first p-channel transistor, a drain connected to the output node and a source connected to the second supply node (VSS); a circuit including a second p-channel transistor (one of P channel transistor of 222) between the gate of the first P-channel transistor and the first supply node, and a resistive element (221) connected between the gate of the first P-channel transistor and the second supply node, wherein the resistive element is construed to be conductive dependent on the voltage difference between the first and second supply nodes,  a circuit (the remaining of the P channel transistors within 222) induce source-to-body voltage on the second p-channel transistor more negative than a source-to-body voltage of the first p-channel transistor as called for in claims 16 and 19-20.

Regarding claim 17-18, the second P channel transistor (P21) has a threshold voltage larger than the threshold voltage of the first P channel transistor (the P channel within in the inverter INV21).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byeon et al. (US 2007/0080725) in view of Pernia et al. (US 2007/0222528).
Regarding claims 4-5 and 12-13, Byeon et al.’s figure 2A shows a POR circuit comprising all the aspects of the present invention as noted above except where the resistive element can be either a diffusion resistor or a polysilicon resistor as called for in claims 4-5.
Pernia et al. reference teaches a diffusion resistor and a polysilicon resistor are commonly used because of their predictable temperature current dependent, thus, the resulted temperature dependent can be easily controlled (see paragraph 0131).  Therefore, it would have been obvious to person skilled in the art at the time of the invention was made to have Byeon et al.’s resistive element composed of either with a diffusion resistor . 
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. Applicant argues that Byeon et al. reference does not teach or suggest “wherein the resistive element is conductive independent on the voltage difference between the first and second supply nodes” as called for in claims 1, 8 and 16 found not persuasive.  Specification paragraph (0029) as mentioned in the applicant’s remarks filed on 12/09/2021 clearly suggests that the voltage at node N1 rises from ground voltage to a higher voltage as the supply voltage VDD rises (i.e. the conduction of the resistive element R1 depends on the voltage differences between the first and second nodes (VDD and ground voltages).   Byeon’s resistive elements performs in a similar fashion.  Therefore, the rejection is deemed proper.  Claims 1 and 3-20 remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/3/2022